Citation Nr: 0020150
Decision Date: 04/21/00	Archive Date: 09/08/00


DOCKET NO.  95-32 973A	)	DATE APR 21, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, currently evaluated as 10 percent disabling.  

2.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for chronic obstructive pulmonary disease (COPD) and asthma incurred during VA treatment in July 1986.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1959 to February 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 1995 rating decision from the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The probative evidence of record indicates that the veterans psoriasis is not manifested by constant itching or exudation, extensive lesions, or marked disfigurement.  

3.  The probative evidence of record does not establish that COPD and asthma is reasonably related to and an unintended consequence of VA treatment in 1986.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7806-7816 (1999).  

2.  The criteria for disability compensation for COPD and asthma pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Psoriasis

Factual Background

The record shows that the RO granted service connection for psoriasis in June 1960, assigning a 10 percent rating.  

In December 1994 the veteran submitted a claim for entitlement to an increased rating for psoriasis.  

The RO denied entitlement to, in pertinent part, an increased rating for psoriasis in April 1995.  The veteran appealed this decision.  

Pertinent records from the Portland VA Medical Center (VAMC), dated from 1994 to 1997, primarily document treatment of respiratory and psychiatric problems.  They also document treatment of herpes.  However, they infrequently document references to the veterans skin problems.  In April 1994 the veteran was seen for bruising on his forearm.  It was concluded that this was a localized phenomenon.  He was seen in August 1995 complaining of bruised arms after abrasions.  Examination revealed mild bruising on the arm.  

During the May 1997 hearing, the veteran testified that his psoriasis basically affected his feet; however, he also reported some skin problems with his arms.  Transcript, p. 1.  He reported that he would get blisters on his feet that would seep and scale.  Tr., p. 2.  He testified that his toenails were virtually gone.  Id.  



Regarding his arms, the veteran testified that tapping them against virtually anything would cause them to bleed underneath the skin.  Tr., p. 2.  He denied having blisters that would seep on his arms.  Tr., p. 3.  

When asked if he had any disfigurement or scarring, the veteran testified that he did not have any toenails left.  Tr., p. 4.  However, he also indicated that the blisters would not leave a permanent scar.  Tr., pp. 4-5.  

In September 1998 a compensation and pension examination was conducted.  The veteran reported developing psoriasis while in the service.  He reported that it was persisting on his feet.  He stated that he had been started on terbinafine six months prior and that his feet were better than they had ever been and were improving.  

Examination of the skin revealed traumatic and senile purpura on his arms where the skin was slightly thin.  There was sun damage on the face.  The chest, back, and legs were clear.  His feet were described as fairly clear looking with thick dystrophic toenails (of which there were ten) with subungual debris and distal onycholysis.  The diagnoses were onychomycosis and senile purpura.  

The examiner concluded that it appeared that there was no current evidence of psoriasis and concluded that it sounded like he never really had the condition.  

In February 1999 a second compensation and pension examination was conducted by the same examiner who conducted the September 1998 examination.  The examiner noted that the veterans complete records were not available at the previous examination, but that they were currently available and had been reviewed in detail.  

The examiner noted that the same conditions of the skin observed during the September 1998 examination were present during the current examination, again concluding that there was no evidence of psoriasis anywhere on the skin.  

The examiner noted that photographs taken in 1961 may have been consistent with a very mild amount of psoriasis.  He additionally indicated that the veteran did not currently have a debilitating, disfiguring, significant, or severe skin disease.  

The examiner concluded that the original diagnosis of psoriasis was likely correct, suspecting that he currently had mild psoriasis, currently in a period of remission.  He found that the current diagnosis of onychomycosis was not related to disabilities or treatment in the service.  

Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See 38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Psoriasis is evaluated under the diagnostic code for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118.  

The Rating Schedule provides compensation for psoriasis with exfoliation, exudation or itching, if involving an exposed surface or extensive area (10 percent); with exudation or itching constant, extensive lesions, or marked disfigurement (30 percent); and with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant (50 percent).  


A noncompensable evaluation is warranted for psoriasis with slight, if any, exfoliation, exudation or itching, if on a non-exposed or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806-7816.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt doctrine in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

Initially, the Board notes that the veterans claim is found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation of increased disability is sufficient to establish a well-grounded claim seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also satisfied that all relevant facts have been properly developed, and that no further assistance is required in order to satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the veterans psoriasis.  

The Board has found nothing in the historical record that would lead to a conclusion that the evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of the remote clinical histories.  

After a careful review of the record, the Board concludes that the veterans psoriasis does not warrant an evaluation in excess of 10 percent.  The next higher rating (30 percent) requires exudation or itching constant, extensive lesions, or marked disfigurement.  The examiner concluded during both the September 1998 and February 1999 compensation and pension examinations that there was no current evidence of psoriasis, additionally finding that the veteran did not currently have a debilitating, disfiguring, significant, or severe skin disease.  He also concluded that the veteran had mild psoriasis currently in remission.  Other pertinent medical records have not documented specific findings pertaining to psoriasis.  

This constitutes persuasive evidence that psoriasis is not manifested by exudation or itching constant, extensive lesions, or marked disfigurement, and therefore does not warrant an evaluation in excess of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7806-7816.  

The Board notes that the veteran testified to having internal bleeding on his arms and that he had virtually no toenails as a result of his psoriasis.  While a lay person is competent to provide evidence on the occurrence of observable symptoms during and following service, such a lay person is not competent to make a medical diagnosis or render a medical opinion which relates a medical disorder to a specific cause, such as relating the bleeding on his arms or the loss of toenails to psoriasis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Additionally, the Board notes that the bruising on the forearms was described as mild in August 1995.  In September 1998 the examiner indicated that the veteran had all ten of his toenails, in contrast to his testimony.  

The examiner also indicated that the condition of the toenails was attributable to his onychomycosis, a condition he indicated was not related to any diseases or disabilities incurred in service.  

When all the evidence is assembled, the Secretary, is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds that a preponderance of the evidence is against an increased evaluation for the veterans service-connected psoriasis.  

Additional Consideration

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board, however, is still obligated to seek all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified that it did not read the regulation as precluding the Board from affirming an RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own.  In the veterans case at hand, the Board notes that the RO has neither provided the veteran nor discussed the criteria for assignment of an extraschedular evaluation.

The Court has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the VA Under Secretary for Benefits of the Director of the VA Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The Board does not find the veterans disability picture to be unusual or exceptional in nature as to warrant referral of his case to the Director or Under Secretary for review for consideration of extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the veteran for the current nature and extent of severity of his psoriasis.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.


Entitlement to Compensation Pursuant to the Provisions of 38 U.S.C.A. § 1151 for COPD and Asthma

Factual Background

The pertinent evidence of record shows that the veteran was admitted to the Portland VAMC on June 24, 1986 seeking treatment for a 20-year history of alcohol and drug abuse.  It was also noted that he was dependent on tobacco, smoking one to two packs per day for 30 years.  A long history of asthma was noted.  

After entering into treatment, it was noted that the veterans respiratory distress became more acute as his stress level increased.  On July 10, 1986, he was given subcutaneous Epinephrine times two with an immediate good response.  However, his distress became more acute when the medication wore off, and he was placed on a tapering dose of Prednisone.  He was also given Ampicillin, an Alupent inhaler and his Theophylline was increased.  It was noted that his respiratory distress seemed to be respondent to increased stress levels, and that he was able to play softball and volleyball without problems.  





About five days after discharge in July 1986 the veteran was readmitted to the Portland VAMC with a history of asthma since childhood and a one week history of increased shortness of breath.  Increased cough and sputum production was reported.  It was also noted that he was being treated for a recent history of drug abuse, including marijuana and cocaine.  A two pack-per-day history of cigarette smoking was documented.  

On examination the veteran was anxious and breathing rapidly, and was in moderate distress.  On examination the skin was pale and diaphoretic without needlemarks or rashes.  The lungs revealed expiratory wheezes and were hyperexpectorant to percussion.  The impression was an asthma exacerbation may be secondary to the veterans rapid tapering of steroids.  It was also noted that the veteran was reporting increased stressors in his life, and it was found that the exacerbation may have an emotionally induced component.  A psychogenic component was suspected, as physical examination revealed that he appeared to be moving air well.  

On follow-up in August 1986 the veteran reported that he was feeling much better.  

Portland VAMC progress notes dated from December 1986 through February 1990 document complaints of breathing problems and treatment of reactive airway disease.  

In March 1990 the veteran was seen at the VA allergy clinic with complaints of shortness of breath, wheezing, nasal congestion, and frontal headaches for the last three and a half to four years.  A history of childhood asthma was reported, but he denied further symptoms until 1986, when he developed respiratory insufficiency while undergoing treatment at a VAMC.  It was indicated that there were no known drug allergies.  




The veteran reported sensitivity to certain foods such as oranges, peanut butter, chocolate, and cheese.  He also reported that grass, weeds, trees, flowers, house dust, and animal dander worsened his symptoms.  Examination revealed endexpiratory wheezes.  Numerous dilute prick testing was performed, with wheal reactions only to Penicillium, Aspergillus, and Mucor.  

The examiner concluded that there appeared to be numerous factors involved in the veterans shortness of breath and wheezing, the first of which was lung disease secondary to cigarette smoking.  The second was felt to be the possibility of chronic sinusitis associated with possible nasal polyps, with skin sensitivity to certain molds.  

A subsequent computerized tomography (CT) scan for sinusitis was described in June 1990 as being negative.  The veteran was also found to have a right septal deviation, and a septoplasty was subsequently performed for this.  Progress notes show treatment for an asthma flare up in March 1992.  It was noted that the veteran was short of breath one day prior, started his medications, and was currently breathing comfortably.  VA progress notes through April 1997 show continued treatment of the veterans respiratory problems.  

Chest x-rays from November 1992 were interpreted as revealing, in pertinent part, bullous emphysema.  Chest x-rays from April 1993 were interpreted as revealing findings consistent with COPD.  X-rays from July 1993 were interpreted as revealing emphysema with no active disease.  X-rays from February 1995 were noted as revealing emphysema and a resolving pneumonic process.  March 1995 chest x-rays revealed emphysema with no acute disease.  Pulmonary testing in March 1995 was interpreted as revealing a severe reduction in forced expiratory volume (FEV1).  A chest x-ray from March 1997 revealed a stable chest with no sign of an acute process.




In December 1994 the veteran submitted a statement contending that he incurred breathing problems as a result of VA treatment in 1986.  He reported that he was taken to the VA Medical Center (VAMC) in Portland, Oregon in July 1986 for not being able to breathe.  He reported being given treatment for lung failure, and that, since that time he had been using inhaler medications and a host of other drugs to manage his lung and other problems.  He indicated that this was due to the July 1986 treatment.  

In April 1995 the RO denied entitlement to section 1151 benefits, and the veteran specifically appealed this decision.  

During the May 1997 hearing, the veteran testified that the cause of his lung function was because of VA treatment performed in July 1986.  Transcript, p. 5.  He contended that he was allergic to sulfites and that sulfites were used in the food during his July 1986 treatment.  Tr., p. 6.  

The veteran testified that he was going to undergo a challenge test by Dr. J.H. of Allergy Associates within the next ten days or whenever he feels that my lung function is stable enough to withstand such a test.  Tr., p. 7.  He also testified that an unspecified nutritionist/dietitian was going to send him a letter stating that the government used sulfites in 1986 while he was in VA treatment.  He testified that he would submit those reports as soon as he got them.  Id.  There is no indication of such records being submitted.

The veteran also testified that no doctor had ever told him that his lung disorder was due to sulfites in the food in 1986.  Tr., p. 8.  He testified that he developed chronic asthma, emphysema, and bronchitis as a result as a result of his allergic attack in July 1986.  Tr., p. 10.  


Submitted along with the testimony were, in pertinent part, treatises discussing cases where people had adverse reactions to sulfites with symptoms that included difficulty breathing.  One treatise noted that asthmatics would develop difficulty breathing by inhaling sulfite fumes from treated foods.  It also noted that asthmatics dependent on corticosteroids were especially prone to sulfite sensitivity, and that some peoples first experience with asthma was a sulfite reaction.  

In December 1997 the veteran submitted a letter from Dr. L.H.S..  Dr. L.H.S. stated that he had reviewed the veterans medical history, noting the veterans reported awareness of becoming sensitive to sulfite-containing foods while at the VA facility in July 1986.  It was noted that the Food and Drug Administration (FDA) banned the use of sulfiting agents in institutions and retail food outlets on July 9, 1986, but that compliance with the edict did not occur uniformly for many months.  He also noted that the FDA banned the use of sulfiting agents in all drugs used to treat asthmatics at the same time, including Alupent.  

He noted that the veteran contacted the manufacturer of Alupent and was told that Alupent contained sulfiting agents until early 1987 when the drug was reformulated and all sulfiting agents were eliminated.  He concluded that the veterans COPD was due to the use of sulfite-containing drugs, and sulfite treated foods, noting that his respiratory obstruction is consistent with a sulfite-induced bronchial asthma.  He added that asthmatics are more likely to be sensitive to sulfites and that stress and tobacco smoking were added trigger mechanisms.  

In an October 1997 letter, Dr. R.C.H. noted that he had reviewed the veterans medical records and concluded that it was more likely than not that the veteran was quite sensitive to sulfites and that exposure to them in July 1986 more likely than not resulted in his respiratory failure at that time, and that the ongoing exposure to the same chemicals in some of the medications used at that time contributed to his continuing respiratory difficulties and asthma symptoms.  He further concluded that such exposure was a major precipitating factor of his diminished respiratory capacity and related symptoms that had continued to date.  

In a November 1997 letter, Dr. W.E.H., Chief, Pulmonary and Critical Care Section, noted that he had reviewed the records including the letter written by Dr. L.H.S..  Dr. W.E.H. concluded that the veteran had COPD based on pulmonary function studies showing obstruction to airflow, hyperinflation with flattening of the hemidiaphragms on chest x-ray, and his history of tobacco and cannabis abuse.  

Dr. W.E.H. specifically disagreed with Dr. L.H.S.s conclusions as to the likelihood of sulfite-induced asthma, noting that he saw no reason to invoke an obscure cause of bronchospasm (sulfite) when there [was] evidence that the patient had asthma as a child and, on that basis, would likely react to any bronchoprovocation (including sulfite), given an adequate exposure.  He went on to note that tobacco and cannabis abuse were well-described causes of exacerbation of bronchospasm and the type of lung disease demonstrated by the veteran.  

In a report of contact dated from May 1998 Dr. W.E.H. was asked about his credentials.  He stated that he was board certified in pulmonology.  He also stated that he had considered Dr. R.C.H.s letter in the November 1997 memorandum.  

In a May 1998 report of contact with the Center for Environmental Medicine, it was reported that Dr. R.C.H. was a physician but was not board certified in anything, including allergies or pulmonology.  

In another report of contact, Dr. L.H.S. reported that he was a general pediatrician for 25 years, then nutritional therapy, but that he had not had a license to practice medicine since 1987, noting that he lost his license due to malfeasance.  

In September 1999 the Board requested an independent medical opinion to determine whether the veteran more likely than not incurred an increased or additional respiratory disability as a result of medication or diet received during VA treatment.  





In response, Dr. C.O. submitted a letter in which he reported that he had reviewed the medical records pertaining to the veteran, including the opinions implicating sulfite containing foods and medications in his medical problems.  

Dr. C.O. opined that there was absolutely no evidence in this case to implicate sulfites as a contributing factor to the observed symptoms of COPD in this case.  

Dr. C.O. noted that while sulfites may promote airway broncho-constriction in individuals with obstructive airway disease, they do not independently lead to chronic airway disease as claimed by the veteran.  He further noted that even when individuals with asthma or atopy are challenged with metabisulfite, the observed decrease in FEV1 would not correlate with the asthma severity.  Lastly, Dr. C.O. found that the effects of metabisulfites on airway obstruction could easily be locked by some of the asthma medications such as corticosteroids (which the veteran was on periodically) and nedocromil.  

The examiner noted that the history, physical examination, and chest radiography were more consistent with COPD (specifically emphysema).  He also noted that the severity of the airway obstruction as shown in the spirometry was more suggestive of COPD and not asthma, although a potential overlap could exist.  The examiner finally concluded that the heavy smoking history was a more likely cause of the observed COPD, with a potential contribution from his abuse of marijuana and other drugs.  


Criteria

Initially, the Board notes that during the pendency of this appeal pertinent laws and regulations related to claims filed pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that [w]here any veteran suffers an injury, or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation...awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such veterans own willful misconduct, and such injury or aggravation results in additional disability to or the death of such veteran, disability or death compensation...shall be awarded in the same manner as if such disability, aggravation or death were service-connected.  38 U.S.C.A. § 1151 (West 1991).

In 1991, the United States Court of Appeals for Veterans Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized in deciding claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), affd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  

The United States Supreme Court (Supreme Court) in affirming the Courts decision held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of fault on the part of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly required that in order for compensation to be payable under § 1151, there must be a showing that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to the Supreme Court decision.  The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability.  38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) (3), now provides:

Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative.  'Necessary consequences' are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined at the time consent was given whether that treatment would in fact be administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were amended, effective October 1, 1997, to include the requirement of fault, requiring that additional disability be the result of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).  

However, in a precedent opinion, the VA Office of General Counsel held that all claims for benefits under 38 U.S.C.A. § 1151, filed before October 1, 1997, must be adjudicated under the code provisions as they existed prior to that date.  See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be well-grounded, there must be medical evidence of current disability, lay or medical evidence of incurrence or aggravation of a disease or injury in service, and medical evidence of a nexus (i.e., a link or a connection) between the injury or disease in service and the current disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.  

Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication, including the requirement for a well-grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) (holding that a veteran must submit evidence sufficient to well ground a claim for benefits under 38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 (1993).  

Where the determinant issue involves a question of medical diagnosis or medical causation, competent medical evidence to the effect that the claim is plausible or possible is required to establish a well-grounded claim.  Lay assertions of medical causation cannot constitute evidence to render a claim well-grounded; if no cognizable evidence is submitted to support a claim, the claim cannot be well-grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, supra.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt doctrine in resolving each such issue shall be given to the appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Initially, the Board finds that the veteran's claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for COPD and asthma is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran has a current respiratory disability which has twice been linked to VA treatment in July 1986.  

The Board is also satisfied that all relevant facts have been properly developed, and that no further assistance is required in order to satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  All records pertaining to the VA treatment in question has been obtained.  In this regard, the Board notes that the veteran has indicated that the treatment in question occurred at the VA facility in Vancouver, Washington on July 8 and 9, 1986.  See Tr., p. 6.  Pursuant to its duty to assist, the RO requested such records from the Portland VAMC.  In response, the Portland VAMC stated that the veteran was already an inpatient at the Portland VAMC during the specified dates.  Records submitted by the Portland VAMC indicate that he was admitted there from June 24, 1986 to July 26, 1986.  

The Board notes that the veteran testified during the May 1997 hearing that he was going to undergo a challenge test by Dr. J.H. of Allergy Associates within the next ten days or whenever he feels that my lung function is stable enough to withstand such a test.  Tr., p. 7.  He also testified that an unspecified nutritionist was going to send him a letter stating that the government used sulfites in 1986 while he was in VA treatment.  He testified that he would submit those reports as soon as he got them.  Id.  There is no indication of such records ever being submitted by the veteran.  

The veteran has made no indication that he actually ever underwent the testing he referred to.  His testimony did not clearly establish that he was going to be undergoing such testing, nor is it clear what the purpose of such testing was or what such testing would or would not reveal.  There is no indication that he ever received the purported letter being sent to him by the unspecified nutritionist.  In addition, the subject matter of this letter is general and unspecified, and it is therefore unclear whether it would have any relevance to the issue at hand.  With regard to the retrieval of relevant records, the record should show at least the possibility that the records exist.  The duty to assist is not a license for a fishing expedition to ascertain whether there might be unspecified information which could possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. Brown, 6 Vet. App. 473, 476 (1994).  

Following a review of the pertinent evidence of record, the Board finds that a preponderance of the evidence is against the veterans claim for entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for COPD and asthma.  

The veteran has contended that his current respiratory difficulties resulted from a reaction to sulfites contained in foods and medication given to him during VA treatment in July 1986.  

In support of his claim, the veteran has submitted statements from Dr. L.H.S. and Dr. R.C.H. essentially concluding that the veterans exposure to sulfites in July 1986 resulted in his respiratory failure at that time and contributed to his continuing respiratory difficulties and asthma symptoms.  Dr. L.H.S. noted that sulfiting agents were being used in some of the medications at the time that they were administered to the veteran in July 1986, specifically citing Alupent as an example.  He also noted that the FDA had banned the use of sulfiting agents on foods, but that compliance with this edict did not occur uniformly for many months.  The veteran also submitted a treatise discussing the sensitivity of some asthmatics to sulfites, and allergic reactions to sulfite exposure.  

On the other hand, two other physicians have specifically disagreed with the conclusions of Dr. L.H.S. and Dr. R.C.H.  Dr. W.E.H., Chief, Pulmonary and Critical Care Medicine, concluded that the veteran had COPD and disagreed with Dr. L.H.S.s conclusion, noting that a patient with a history of asthma would likely react to any bronchoprovocation given adequate exposure.  The physician noted that such provocation included tobacco and cannabis abuse, and that such abuse caused exacerbation of the type of lung disease demonstrated by the veteran.  

Dr. C.O. provided an independent medical opinion, concluding that there was absolutely no evidence in this case to implicate sulfites as a contributing factor to the observed symptoms of COPD in this case.  In support of this conclusion, the examiner cited to the veterans history, physical examination, and chest radiography as being more consistent with COPD than asthma.  


The examiner also found that the veterans heavy smoking history was a more likely cause of the observed COPD with a potential contribution from his use of marijuana and other drugs of abuse.  

The Board finds that the opinions of Dr. W.E.H. and Dr. C.O. carry more probative weight than the opinions of Dr. L.H.S. and Dr. R.C.H.  VA treatment records from July 1986 show no indication that the veteran had suffered an allergic reaction to sulfites.  In fact, it was specifically noted that the veterans respiratory distress increased as his stress increased.  Subsequent VA treatment notes show no documentation of the veterans respiratory problems being attributed to an allergy to sulfites.  

VA treatment records do document a consistent history of smoking, as well as a history of marijuana and other drug use leading up to the July 1986 admission.  Such findings are more consistent with the conclusions of Dr. W.E.H. and Dr. C.O. regarding the etiology of the veterans current COPD symptoms.  

In addition, the record has indicated that Dr. W.E.H. is board certified in pulmonology.  Dr. R.C.H. was found to be a physician, but not board certified in pulmonology or allergies.  Dr. L.H.S. was noted as reporting that he was a general pediatrician for 25 years and that his license was revoked in 1987 for malfeasance.  He reported that he had not practiced medicine since 1987.  

For these above reasons, the Board concludes that the opinions of Dr. W.E.H. and Dr. C.O. carry greater probative weight than the opinions of Dr. R.C.H. and Dr. L.H.S.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not error for the Board to favor opinion of one competent medical expert over that of another when the Board gives adequate statement of reasons and bases).  


In light of the above, the Board concludes that a preponderance of the evidence is against the veterans claim, and the evidence is not so evenly balanced as to require application of the benefit of the doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  For these reasons and bases, the Board finds that the evidence of record does not establish entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for COPA and asthma.  

The Board notes that the RO has consistently indicated that the veterans section 1151 claim was denied as not well-grounded.  However, the record also indicates that the RO weighed the evidence in its rationale and concluded that a preponderance of the evidence was against the claim, indicating that the RO actually adjudicated the claim on the merits.  Thus, although it appears that the Board considered and denied the veterans claim on a ground different from that of the RO, the veteran has not been prejudiced by the decision, as the record indicates that the RO also adjudicated the claim on the merits.  In addition, the veteran has been provided notice of the governing law and regulations relating to his claim, has provided evidence in support of his claim, and was given the opportunity to present arguments and evidence in support of his claim during a hearing.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to an evaluation in excess of 10 percent for psoriasis is denied.  

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for COPD and asthma is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


  
